DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ruijters et al. (U.S. Patent Application Publication 20180365869).









U.S. Patent Application Publication 20180365869

    PNG
    media_image1.png
    358
    633
    media_image1.png
    Greyscale

[0033] With reference to FIG. 1, there is shown a schematic block diagram of an imaging arrangement including an imaging apparatus IM and an image processing system IPS.
[0035] Turning now first to a brief description of the imaging apparatus IM, this includes an X-ray source XR and a detector D. Being a rotational X-ray system, it is at least the X-ray source XR that is rotatable in a trajectory around an imaging region. The (rotation) plane of the trajectory is shown in FIG. 1 as a dashed line as said plane is understood to extend into the paper plane of the drawing. The trajectory may not necessarily be circular although this will be the case indeed in some preferred embodiments. Also it is not necessarily the case that the X-ray source orbits in a complete rotation around the imaging region. Indeed in some embodiments the trajectory defines only a partial arc such as 200.degree. around the imaging region. In some embodiments such as the C-arm and most CT scanners it is the detector and the X-ray source that are arranged opposite each other whilst both rotate around the imaging region tracing out the imaging trajectory. In other embodiments such as fourth generation CT scanners it is only the X-ray source that is rotating whilst the detector is arranged as a stationery circular arrangement around the imaging region.

Claim 1
An image processing system, comprising: an input port for receiving a projection image of an object, the image acquired by a rotational image apparatus at a position on an imaging trajectory in a first rotation plane () around an imaging region; an image artifact extent predictor configured to predict for said image a projection area of a reconstruction artifact, wherein prediction is based on an identification of a footprint of a radiation-opaque object resident in the imaging region; and an imaging geometry adjuster configured to determine an adjustment of a relative spatial configuration between said first rotation plane and the object so as to reduce an intersection between the predicted projection area and an area in the image that corresponds to a predefined region of interest.
Claim 2
System of claim 1, wherein the imaging geometry adjuster is configured to adjust said spatial configuration by defining an adjusted rotation plane having a different rotation axis than the first rotation plane.


As per claim 1, Ruijters et al. disclose an X-ray diagnosis apparatus comprising processing circuitry (IPS) configured: to acquire a two-dimensional X-ray image of an examined subject (P) imaged in a first imaging process; to designate at least one track see also paras. [0048-0052] not shown above, disclosing the system’s ability for continuous iterations of artifact prediction and “track” adjustment).
As per claims 2-7, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry further displays (VIZ, MT) a result of the predicting process (see for example, Fig. shown above; see also paras. [0045-0047] not shown above).
As per claim 8, Ruijters et al. disclose an X-ray diagnosis apparatus further comprising: a storage configured to store therein a trained model having a function to perform the image processing process based on the track, wherein the processing circuitry generates the processed image by causing the trained model to perform the image processing process on the two-dimensional X-ray image on the basis of the track (see for example, Figs. 4-5 not shown above; see also paras. [0045-0047] not shown above).
As per claim 9, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry generates the processed image by performing, on the two-dimensional X-ray image, the image processing process corresponding to a shape and an angle range of the track (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
As per claim 10, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry generates the processed image by performing, on the two-dimensional X-ray image, the image processing process corresponding to the track and an X- ray amount (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
As per claim 11, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry generates the processed image by performing, on the two-dimensional X-ray image, the image processing process corresponding to the track and a framerate (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
As per claim 12, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry generates the processed image by performing, on the two-dimensional X-ray image, the image processing process corresponding to the track and a reconstruction condition (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
As per claim 13, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry further displays the track corresponding to the processed image (see for example, selected portions of the disclosure shown above; see also paras. see also paras. [0045-0047] not shown above).
As per claim 14, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry further displays a region with which an imaging system is to interfere when the X-ray generator moves according to the track corresponding to the processing 
As per claim 15, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry further displays an acquisition time period required to acquire a plurality of pieces of projection data on the basis of the track corresponding to the processed image (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
As per claim 16, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry generates the processed image by performing, on the two-dimensional X-ray image, the image processing process corresponding to the track that has an angle range smaller than 180 degrees (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above)
As per claims 17-18, Ruijters et al. disclose an X-ray diagnosis apparatus wherein the processing circuitry further specifies a recommended track on a basis of a result of the predicting process (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
As per claims 19-20, Ruijters et al. disclose an X-ray diagnosis apparatus comprising a processing circuitry configured: to acquire a two-dimensional X-ray image of an examined subject imaged in a first imaging process; and to specify, on a basis of the two-dimensional X-ray image, a recommended track that is recommended as a track on which an X-ray generator is to move in a second imaging process to be performed after the first imaging process (see for example, selected portions of the disclosure shown above; see also paras. [0045-0052] not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884